Citation Nr: 0007918	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the criteria of 38 U.S.C.A. § 1318(b) 
(West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
March 1945.  
He died in April 1995.  His surviving spouse is the 
appellant.  

In February 1995 the RO granted entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective August 16, 1992, the date of receipt of the 
veteran's claim for increased disability benefits.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO denied entitlement to service connection for 
the cause of the veteran's death in May 1995.  In September 
1996 the RO denied entitlement to DIC benefits under the 
criteria of 38 U.S.C.A. § 1318.

In July 1998, the Board of Veterans Appeals (Board) denied 
the claims and the claimant appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, VA Office of General 
Counsel requested that the Court vacate the July 1998 
decision by the Board and remand the case for readjudication 
of the issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
under the criteria of 38 U.S.C.A. 
§ 1318(b) (West 1991).

The Court granted the Appellee's motion in an Order issued in 
August 1999, and has remanded the case to the Board for 
further action consistent with the directives of the August 
1999 Order.

The issue of entitlement to DIC under the criteria of 38 
U.S.C.A. § 1318(b) is addressed in the remand portion of this 
decision.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
cancer.

A VA examination of the veteran conducted during 
hospitalization in November and December 1945 was negative 
for any evidence or finding of cancer.

A barium enema study in June 1970 revealed some 
prediverticula changes in the colon with the colon otherwise 
unremarkable.  

A VA clinical record in November 1992 refers to the presence 
of spastic colon.  

A VA barium enema study in August 1993 demonstrated no 
obstruction of the colon to the cecum.  There was no 
stricture or stenosis or concentric mass lesion.  


There was no abnormal extrinsic mass.  The sigmoid colon was 
extensively involved with diverticula.  Impression was 
sigmoid diverticular disease. 

On file is correspondence dated in January 1994 from a VA 
physician noting the veteran was incapacitated with 
metastatic liver cancer.

Associated with the claims file are VA hospital records 
reflecting hospitalization between July 19, 1994 and August 
3, 1994 for carcinoma of the colon with intra-abdominal 
abscess.  Discharge diagnosis was status post intra-abdominal 
abscess, thought to be related to colon tumor and carcinoma 
of the colon, metastatic to spleen.  Specimen tissue blocks 
were constructed and apparently sent to the Armed Forces 
Institute of Pathology (AFIP) for an opinion. 

A consultation report dated in September 1994 from the AFIP, 
Division of Gastrointestinal Pathology, Department of Hepatic 
and Gastrointestinal Pathology noted reviewing the July 1994 
VA tissue slides and found no surface epithelial dysplasia in 
the colonic mucosa to support a primary colonic tumor.  It 
was noted that in view of the clinical history of a 
pancreatic mass it was most consistent with a pancreatic 
primary.  

A VA hospital summary referring to hospitalization in late 
October 1994 shows a diagnosis of status post carcinoma of 
the colon with probable metastasis.  

A January 1995 VA alimentary examination report shows 
diagnoses of cancer of the colon, metastatic to liver; status 
post colon resection; status post splenectomy; status post 
partial pancreatectomy; and adenocarcinoma of the pancreas, 
metastatic.  


The examiner, RPG, M.D., opined that as to whether the 
veteran's malaria had any connection with the colon and 
pancreatic cancer, he had never heard of such an association; 
however, it was possible that chronic colon irritation which 
can be a residual of malaria could lead to the development of 
cancer.  It was not shown that the examiner reviewed the 
veteran's claims file at the time of the examination and 
expressed opinion.  

During the veteran's lifetime, service connection was granted 
for defective hearing, rated as 50 percent disabling; weak 
feet, rated as 30 percent disabling; depressive neurosis, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; and malaria, rated as noncompensable.  The 
combined schedular evaluation was 80 percent.  Entitlement 
had been established to a TDIU effective from August 16, 
1992.

A certified copy of the veteran's death certificate shows 
that the immediate cause of his death in April 1995 at the 
age of 73 was cancer.  The interval between onset and death 
was reported as "months".  There were no other significant 
conditions listed.  An autopsy was not performed.

On her November 1996 substantive appeal to the Board the 
appellant reported that she had requested an extension of 
time to file her appeal, and stated that a two month 
extension would not be sufficient.  She then stated she was 
told she had eighteen months to submit further evidence and 
that it was her intent to do so.  Her representative at the 
RO subsequently submitted a statement on her behalf in August 
1997.

The August 1997 statement from the appellant's RO service 
representative and the October 1997 statement from her 
representative at the Board contain no indication that any 
further evidence will be forthcoming from the appellant.


Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.

For a service-connected disability to be the cause of death, 
it must singularly, or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects in general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  
38 C.F.R. § 3.312(c) (1999).

Service connection may be established for a disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

A disability, which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 
Vet. App. 439 (1995).  




A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Service connection may also be granted for malignant tumors 
if such are shown to be manifest to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Except when otherwise provided by the Secretary in accordance 
with the provisions of this title, a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  
38 U.S.C.A. § 5107(a).

The Court has provided that a well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 79 (1990).




Although the claim need be conclusive, it must be accompanied 
by evidence.  The VA benefit system requires more than just 
an allegation; a claimant must submit supporting evidence and 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

Where the issue presented in an application is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a claimant's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim under 38 U.S.C.A. § 5107(a).  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under Section 5107.  
Moray v. Brown, 5 Vet. App. 211 (1993).

The appellant's obligation to present a well grounded claim 
or plausible claim requires that evidence of medical 
causality or other evidence in support of the claim be 
presented.  Grivois v. Brown, 6 Vet. App. 136 (1994).

Finally, the Court has also established what may be referred 
to as a three-pronged test in analyzing well-grounded claims.



In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that in order for a veteran's claim for service connection to 
be well grounded, there must be competent evidence of: (1) 
Current disability in the form of medical diagnosis; (2) 
incurrence or aggravation of the disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus 
between in-service injury or disease and current disability 
(or death) in the form of medical evidence.  

Finally, a claim that is not well grounded does not present a 
question of law or fact over which the Board has 
jurisdiction.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (193).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded and must be denied.

The appellant and her service representatives at the RO and 
the Board have argued that the veteran's death was service-
related, implying that the disabilities for which service 
connection was established during his lifetime constituted 
contributory factors in his death.  The appellant and her 
representatives have not been shown to have any medical 
training or background, and are therefore not competent to 
give a medical opinion on causation, diagnosis or related 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  




Only persons trained in the medical field may do so.  As 
such, the arguments regarding a relationship between the 
veteran's service and the cause of his death are not 
considered competent.  The cause of death listed on the 
veteran's death certificate, cancer, does not support the 
appellant's claim that the veteran's cause of death was 
related to service.

The service medical records and post service documentation of 
record for many years thereafter are totally negative for any 
finding or evidence of cancer.  The veteran's death 
certificate clearly identifies cancer as the underlying cause 
of his death. 

The record is absent any competent medical evidence of a 
nexus between the cancer first shown many years postservice 
and any incident of active duty.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board notes that despite the contention presented on 
appeal and the expressed intention to do so, the claimant has 
not submitted any competent medical evidence to show that 
under any of the various laws and regulations pertaining to 
cause of death claims, the disabilities for which service 
connection had been established during the veteran's lifetime 
played any role or constituted material factors in producing 
his death.  The competent medical evidence of record does not 
suggest that the veteran died of a disability related to his 
period of active service.

The medical records pertaining to the veteran's post service 
treatment, including those records pertaining to treatment 
during the years immediately prior to his untimely demise 
contain no significant references to pathological development 
or deterioration in service-connected disabilities.  

The Board notes that the medical opinion of Dr. RPG that it 
was possible that chronic colon "irritation" which can be a 
residual of malaria can lead to cancer is tantamount to an 
excerpt from a medical treatise, but is generic and too 
general in nature to satisfy the nexus element of a well 
grounded claim in this case.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).  

Importantly, the Board recognizes that Dr. RPG is not shown 
to be a specialist in oncology and his opinion is not shown 
to have been based upon a review of the veteran's claims file 
to include an AFIP opinion in late 1994.  Rather, he 
essentially conceded that he was speculating since he had 
never heard of a direct association between malaria and the 
onset of either colon or pancreatic cancer.  However, he 
essentially noted that it was possible that chronic colon 
irritation which can be a residual of malaria could 
apparently lead to the development of colon cancer.  The 
Board points out the fact remains that the record lacks 
competent medical evidence demonstrating a nexus between 
service-connected malaria and an identified chronic colon 
"irritation" leading to cancer.  

The Board notes that the veteran's colonic tumor was not 
confirmed clinically to be the primary tumor.  The Board may 
not overlook the AFIP opinion in late 1994 confirming the 
fact that the veteran's primary cancer in this case was 
consistent with pancreatic cancer with metastases to the 
colon.  The AFIP opinion specifically noted that the evidence 
failed to support the presence of a primary colonic tumor.  
The Board notes that the record lacks competent medical 
evidence of a nexus between service-connected malaria and 
primary pancreatic cancer.  

Moreover, the record also lacks competent medical evidence of 
a nexus between service-connected malaria and the onset of 
spastic colon and/or diverticular disease as specifically 
noted in the early 1990's with possibility of leading to 
cancer; nor did Dr. RPG suggest such an association.  
Overall, the Board finds that Dr. RPG's opinion has no 
probative application to the specific facts in this case.  

There is absolutely no competent medical documentation of 
record substantiating the appellant's claim that the 
veteran's service-connected disabilities constituted causal 
factors materially contributing to his death.

No competent physician or other health care provider has 
suggested that the veteran's death was related to his 
military service.  The lay assertions to the effect that the 
veteran's death is related to service or to his service-
connected disabilities are neither competent nor probative of 
the issue in question.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court held that lay persons are not competent to 
offer medical opinions and such opinions cannot serve as the 
basis for a well grounded claim.

In summary, there is nothing in the claims file, other than 
the contentions of the appellant, alleging a medical linkage 
between the veteran's period of service, including his 
service-connected disabilities, and his death.  

As noted above, because the appellant is not a medical expert 
she is not competent to express a competent opinion regarding 
the medical causation of the veteran's terminal illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.



Because the appellant has not submitted a well grounded claim 
of entitlement to service connection for the cause of the 
veteran's death, VA is under no obligation to assist her in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is cognizant, however, that the Court 
has held VA may have ab obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of evidence 
needed to complete a claim.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtained that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the appellant has been afforded the opportunity to 
submit additional evidence and did not, and has not otherwise 
identified any additional evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of post service 
medical evidence that has not already been obtained that 
would well ground her claim.  38 U.S.C.A. § 5103(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1993); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court's Order in August 1999 noted that the Board in July 
1998 had failed to adequately consider all the criteria under 
38 U.S.C. §  1318 and 38 C.F.R. § 3.22.  It was noted that in 
Green v. Brown, 10 Vet. App. 111 (1997) the Court held that a 
surviving spouse has the right to attempt to demonstrate that 
"the veteran hypothetically would have been entitled to 
receive a different decision on a service-connected related 
issue...based on the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  Id. at 117-
118. 

An historical review of the record shows that on August 16, 
1992, the RO received the veteran's claim for increased 
disability benefits.  Prior to that time a VA hospital 
summary dated in late 1972 reflected a period of treatment 
for depressive neurosis.  At hospital discharge, the veteran 
was referred to an outpatient clinic near his vicinity.  His 
return to work date was noted as September 10, 1972.  The 
record is without any pertinent follow-up treatment records 
or adjudicatory actions until the 1990's.



A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability dated in August 1994 
noted the veteran reported that he last worked in March 1983 
due to disability.  The veteran reported taking early 
retirement.  He did not expect to receive disability 
retirement benefits.  

In February 1995 the RO granted entitlement to a TDIU 
effective August 16, 1992, the date of receipt of the 
veteran's claim for increased disability benefits.  During 
the veteran's lifetime, service connection was granted for 
defective hearing, rated as 50 percent disabling; weak feet, 
rated as 30 percent disabling; depressive neurosis, rated as 
30 percent disabling; tinnitus, rated as 10 percent 
disabling; and malaria, rated as noncompensable.  The 
combined schedular evaluation was 80 percent. 

In Green v. Brown, 10 Vet. App. 111, 115 (1997), the Court 
held that, "even if a service connected condition did not 
cause or contribute to the veteran's death, the surviving 
spouse is entitled to receive DIC benefits 'as if the 
veteran's death were service connected' (emphasis added) when 
a veteran meets the requirements in 38 U.S.C. § 1318 and 38 
C.F.R. § 3.22 (1995)".  

The Court found that DIC may be awarded on four separate 
bases -- a regular service-connected death basis under 38 
U.S.C. § 1310 and three section 1318 DIC bases: (1) that the 
veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death; (2) that the veteran 
was continuously rated totally disabled for 5 or more years 
immediately preceding death if also so rated at the date of 
discharge; or (3) that the veteran would have been entitled 
to receive the 100 percent compensation referred to in (1) or 
(2) at the time of his death but was not receiving it for 
some reason.  Id.  The Court stated, "as we interpret the 
applicable law and regulation in Section 1318(b) and § 
3.22(a)(2), a clear and unmistakable error (CUE) claim is not 
the sole way for a survivor to show the veteran's entitlement 
as of the time of the veteran's death.  




Rather, the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue" based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable.  
Id. at 118.

In view of the foregoing, the Board notes that the issue of 
entitlement to DIC under 38 U.S.C. § 1318 must be remanded to 
the RO for adjudication of such issue under the "Entitled to 
Receive Theory" as such matter was not initially addressed 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Marso v. West, No. 97-2178 (U. S. Vet. App. Dec. 23, 1999).

Importantly, the Board may not overlook the fact that a final 
published regulation effective January 21, 2000 established 
an interpretive rule reflecting VA's conclusion that 
38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute or would have established such a right if not 
for clear and unmistakable error by VA.  This rule was 
published as a final rule and amended 38 C.F.R. §§ 3.22 and 
3.54.  Since this final regulation is less favorable to the 
appellant's claim the Board will consider the criteria more 
favorable to the appellant's claim.  See Karnas v. Brown, 1 
Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO is advised that the Court has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders." 
Stegall v. West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should also adjudicate the 
appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. 
§ 1318 (West 1991) under the "Entitled 
to Receive Theory" with consideration of 
the Court's guidance in; Green v. Brown, 
10 Vet. App. 111 (1997); Carpenter v. 
West, 11 Vet. App. 140(1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Marso v. 
West, No. 97-2178 (U. S. Vet. App. Dec. 
23, 1999) and Cole v. West, No. 97-679 
(U. S. Vet. App. Dec. 23, 1999).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the RO for final appellate review, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 



